795 F.2d 22
Theodore GRIFFIN, Appellant,v.George N. MARTIN, III, Warden;  Attorney General of theState of S.C., Appellees.
No. 85-6581.
United States Court of Appeals,Fourth Circuit.
Argued June 2, 1986.Decided July 10, 1986.

Steven H. Goldblatt, Director, Appellate Litigation Clinical Program, Georgetown University Law Center (Samuel Dash, Director, Martha J. Tomich, Appellate Law Fellow, Washington, D.C., Mary Rose Kornreich and Charles Kelly, Student Counsel, on brief), for appellant.
Donald J. Zelenka, Chief Deputy Atty. Gen.  (T. Travis Medlock, Atty. Gen., Columbia, S.C., on brief), for appellees.
Before WINTER, Chief Judge, and RUSSELL, WIDENER, HALL, PHILLIPS, MURNAGHAN, SPROUSE, ERVIN, CHAPMAN, and WILKINSON, Circuit Judges, sitting en banc.
Prior Report:  4th Cir., 785 F.2d 1172.
MURNAGHAN, Circuit Judge:


1
The judgment of the district court denying a writ of habeas corpus is affirmed by an equally divided vote of the Court.  In light of the grant of rehearing en banc, the majority and dissenting opinions at the panel level are withdrawn.


2
AFFIRMED.